DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2017/0015779 (hereinafter referred to as Jung).
Jung, in [0016]-[0024], [0033]-[0048], discloses the same claimed polymer that the includes aromatic groups in the main chain and pendant aromatic group that are (C6-C20)aryl, wherein substituents in the arylene includes one or more hydroxy groups, see chemical formulae 1, 2, 3, 4 (claims 1-2).  Jung discloses in [0060], [0062], and on page 5, the claimed main chain and pendant structural units as that recited in claims 3-5, and on pages 5-13 disclose the claimed structures recited in claim 7.  Jung, in [0058]-[0060], discloses that the claimed polymer has a weight average molecular weight of about 500 to 50,000 (claim 6).  Jung, in [0060], [0068]-[0074], [0087]-[0088], and in claim 8, discloses that the polymer is used to prepare a resist underlayer composition and that the resist underlayer composition includes 0.5 to 50 wt. % of the polymer and 50-99.5 wt.% of organic solvent, wherein the solvent includes cyclohexanone or 2-heptanone (claim 8-10).  Jung, in [0086], [0089], discloses the resist underlayer composition includes the same claimed crosslinking agent (see chemical formulae 5, 6) as that recited in claim 12.  Jung, in [0086], [0097], teaches the same claimed acid catalyst in the resist underlayer composition (see chemical formulae 12, and 13) (claim 13).  Jung, in [0104]-[0108], discloses using the resist underlayer film composition to form a resist underlayer film on a substrate, forming a photoresist film on the resist underlayer film, exposing and then developing the exposed photoresist film to form the photoresist pattern, and using the photoresist pattern as an etch mask to etch the exposed areas of the underlying layer to form a pattern, and then etching the exposed part of the substrate, wherein a BARC film can be formed on the resist underlayer film prior to forming the photoresist film.  Jung in [0127], discloses the photoresist layer being subjected to baking prior to exposure and after the exposure of the photoresist film, and that exposure process is an exposing to UV (ArF wavelength) (claims 14-17).  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        June 18, 2022.